SMART, Judge,
dissenting.
I dissent from the opinion of the majority because I believe that the record shows that Mr. White waived his right to proceed without counsel.
Appellant White was warned repeatedly by the court of the danger of representing himself. On his fourth appearance without counsel before the trial court, the court explained Section 600.051 to Mr. White. The court presented him with a formal waiver form and explained to White what he would have to do if he chose to represent himself. The court also again explained the dangers of undertaking to represent himself. White, upon learning that the case would be a jury trial and not a bench trial1, stated that he would not sign the waiver, but that instead he would get a lawyer. The court told Mr. White that he had already been given three or four chances to get an attorney. The court told Mr. White that the next time he came back, he would either have to have a lawyer or be ready to defend himself. WTiite said he understood what he would have to do if he represented himself.
When White returned in August, ten days before the scheduled trial date, White did not have counsel. He was planning to represent himself. The court at that point tried to assist him by appointing “standby counsel” (that is, counsel functioning solely as an advisor). Having counsel limited to an advisory role was not equivalent to having representation by counsel.2 When the public defender moved to withdraw as standby counsel on December 7, 1998, the morning trial was scheduled, White objected to continuing the case for even a week *850to determine whether the public defender could serve as standby counsel.
Defendant White: I don’t want it to go a week.
The Court: Okay.
Defendant White: I mean, because its been what, seven, eight, months. This case is what, a year and two months old?
[Ms. Broadnax, White’s girlfriend]: Uh-huh, three months.
Defendant White: Three months, two-three months. And I feel that we should be in trial by now.
After Mr. Schultz was dismissed as standby counsel the next morning, December 8, the court summoned a jury panel. While waiting for the arrival of the panel, and after discussing where the jury would sit, the court gave White another chance to ask for a continuance to get new counsel.
The Court: Okay? And one last comment? you are acting as your own attorney and this is by your own choice.
Defendant White: Okay.
The prosecution evidence at trial showed that the charges arose out of a dispute between White’s girlfriend, Ms. Broadnax, and Anthony Carter, the next door neighbor. White was charged with shooting Carter in the face, and then, after Carter ran down the street, shooting him again in the shoulder. White presented no evidence in his own behalf, but he did cross-examine the prosecution witnesses, and did argue the case to the jury.
The majority is correct that it is very clear from the record that White desired to be represented by Schultz, and that if he could not have Schultz represent him, he would have liked to use Schultz as advisory counsel. White’s lack of representation presented a difficulty both for the accused and for the court, and the court had encouraged White to apply again for public defender eligibility. However, the fact that neither counsel nor advisory counsel were legally available to White does not mean that the case should necessarily have been continued further. White did have an opportunity to object to proceeding at that time. If White had wanted a further delay in view of the fact that Schultz was not available as advisory counsel, he certainly could have requested it. He did not do so. Accordingly, I cannot see that the record demonstrates any error by the trial court in declining sua sponte to further delay the trial to allow White more time to try to hire counsel.

. The defendant's choice to waive a jury requires the consent of the court. Mo. Const. Art I, section 22(a); State v. Goree, 762 S.W.2d 20, 21-22 (Mo. banc 1988).


. The majority mentions State v. Hunter, 840 S.W.2d 850 (Mo. banc 1992) and State v. Johnson, 586 S.W.2d 437 (Mo.App.1979) as cases indicating that having standby counsel amounts to having representation by counsel. The language related to "hybrid counsel” does support that proposition; however, "hybrid counsel” is not the same as merely advisory counsel. In Hunter, the defendant elected to "fire” counsel as to decisions relating to control of the matter because he wished to plead guilty against counsel’s advice, but counsel remained and continued to participate as an active counsel. The court held it was not plain error to fail to obtain a formal waiver of counsel pursuant to? 600.051, noting that the courts have held that where a defendant has "hybrid” counsel, the requirements of? 600.051 are inapplicable. Id. at 860.
In Johnson, one of the cases cited in Hunter for the proposition that no formal waiver is required in the case of hybrid counsel, counsel took an active role in the proceedings as a sort of co-counsel in addition to providing advice. Accordingly, the court held there was no waiver. Johnson, 586 S.W.2d at 443. Other cases cited in Hunter were State v. Tyler, 587 S.W.2d 918 (Mo.App.1979), State v. Edwards, 592 S.W.2d 308 (Mo.App.1979); and State v. McGee, 781 S.W.2d 161 (Mo.App.1989). In Tyler, Edwards, and McGee, the defendant in each case had counsel available for whatever degree of assistance the defen*850dant, who was fully informed, wanted. Counsel was not limited to an advisory role. In my view, these cases do not demonstrate that advisory counsel is equivalent in the court’s eyes to a circumstance in which counsel is available to fully participate to the degree the defendant desires. Thus, unlike the majority, I do not view the dismissal of advisory counsel as tantamount to the dismissal of a counsel who could have actually represented the accused.